IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00368-CR

RANDLE WAYNE PORTIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-749-C-2


                          MEMORANDUM OPINION


      Randle Wayne Portis has filed two pro se notices of interlocutory appeal from

the cause below complaining (1) of his trial counsel’s ineffective assistance of counsel

and (2) that the trial court abused its discretion in denying defendant’s motion to

suppress.

      In a letter dated January 27, 2009, we notified Portis that this cause was subject to

dismissal for want of jurisdiction because it appeared that this Court does not have

jurisdiction of his “interlocutory appeal.” See Everett v. State, 91 S.W.3d 386, 386 (Tex.
App.—Waco 2002, no pet.) (stating that this court has jurisdiction over criminal appeals

only when expressly granted by law). We warned Portis that we might dismiss this

appeal unless, within 21 days after the date of the letter, he showed grounds for

continuing the appeal. We then granted Portis a 14-day extension to respond.

        Portis has not filed a response showing grounds for continuing this appeal.

Accordingly, we dismiss this appeal for want of jurisdiction.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed March 25, 2009
Do not publish
[CR25]




Portis v. State                                                                   Page 2